UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

-x
In re: Chapter 7
CAROLYN G. BROWN, Case No. 18-1172() (MEW)
Debtor.
x
CAROLYN G. BROWN,
Plaintiffs, Adversary Proceeding No. 19~01 100
~ against -
MILTON DAVIS,
Defendants.
x

MOTION TO DISMISS COMPLAINT

The defendant herein, Milton Davis (“Davis”), respectfully submits this
Memorandum of Law in Support to his motion to dismiss the Complaint (the “Complaint”) filed
by Carolyn Brown (the “Debtor”) pursuant to F ederal Rule lZ(b)(6).

PRELIMINARY STATEMENT

This adversary proceeding vvas commenced by the Debtor as yet another in a long
line of delaying tactics as she seeks to prevent a foreclosure by Davis of the Debtor’s real
property7 consisting of a cooperative apartment at lO() West 94th Street, New York, NY,
Apartrnent l3(C) (the “Property”).

Having had an earlier Chapter l3 case dismissed for failure to make payments,
and having no basis under the Bankruptcy Code to bar vacatur of the automatic stay in her
current Chapter 7 case, the Debtor seeks to stall the proceedings through a frivolous adversary
proceeding seeking to rescind the underlying note and mortgage pursuant to the Home

Ownership and Equity Protection Act (“HOEPA”) and the Truth in Lending Act (“TILA”).

Both of the causes of action stated in the Complaint are barred for the same two
reasons. First, pursuant to both the plain language of the applicable provisions of title 15 and
Regulation Z, the right of rescission is available only where the loan is secured by a mortgage
against the borrower’s residence Since the Debtor did not reside at the Property at the time of
the loan, there is no right of rescission.

Second, any action under HOEPA or TILA must be commenced within three
years of the date of the loan. Since the loan was made pursuant to a note dated October 9, 2012,
which was then renewed through an Amended and Restated Note dated October 9, 20l3, both
causes of action are time barred.

Accordingly, the complaint is legally deficient and must be dismissed

STATEMENT OF RELEVANT FACTS

The debt first originated when the Debtor’s wholly owned coinpany, SMM
lnvestors LLC, borrowed the principal sum of $270,000 from Woodbridge Mortgage lnvestment
Fund l, LLC (“Woodbridge”) pursuant to a note dated October 9, 2012 (the “Note”). There was
a one year maturity, following which the parties executed an Amended and Restated Note dated
October 9, 2013 (the “Restated Note”).

The Debtor personally guaranteed the loan. The Property was pledged as
collateral pursuant to a certain New York Cooperative Loan Security Agreement (“Security
Agreement”) and related UCC financing statement, and Assignment of Lease and Stock Power.
Copies of the relevant mortgage documents are collectively annexed to the accompanying
Declaration of Milton Davis as E_)_<_hi__b_i_t_ “A”.

Both at the time of the Note and the Restated Note, the Debtor resided at 609

Columbus Avenue, Apartment lO(J), New York, NY (“the Columbus Apartment”). The

Colurnbus Apaitment is reflected as being the Debtor’s residence throughout the loan
documents For example, the Secui'ity Agreement lists the Debtor as “residing at 609 Columbus
Avenue, 10J, NY, NY 10025”. See, _E_>Qi_l_)it “A”.

l\/loreover, the Chapter 13 petition filed by the Debtor on April 15, 2015 lists the
Columbus Apartment as her residence A copy of the Chapter 13 petition is annexed to the
Davis Declaration as E_x_h_i_bi_t_ “D”.

The Restated Note matured according to its one year term on October 8, 2014, at
which time, the entire principal amount of $270,000 plus interest became due Woodbridge
instituted foreclosure proceedings under UCC §§ 9-610 and 9~611 and thereafter assigned the
mortgage to Davis on April 15, 2015, pursuant to the attached assignment of loan documents
annexed _l§_x_h~i__bi_t “B” to the Davis Declaration.

With a foreclosure sale pending, the Debtor filed a prior Chapter 13 petition on
April 11, 2015 (Case No. 15-10900-jlg). The first Chapter 13 case was dismissed for cause upon
motion of the Chapter 13 Trustee by Order dated December 16, 2015.

Thereafter, Davis attempted to work with the Debtor rather than continue the
foreclosure as the Debtor stated that she intended to refinance the mortgage debt. However,
nothing of substance materialized and Davis ultimately re-instituted foreclosure proceedings in
accordance with the “two-notice procedures” permitted under UCC §§9-610 and 9-611. An
auction set for June 5, 2018 was stayed when the Debtor filed a pro se Chapter 7 petition on June
4, 2018.

Davis is the only creditor listed in the schedules The only asset identified by the

Debtor is the Property, which the Debtor now lists as her residence Albert Togut, Esq. was

b.)

appointed the Chapter 7 Trustee and filed his no asset report on August 30, 2018, recognizing
that there equity in the Property.
After Davis moved to vacate the stay, the Debtor commenced the instant

adversary proceeding alleging claims for rescission.

LEGAL ARGUMENT:
THE COMPLAINT SHOULD BE DISMISSED

A. Motions to Dismiss Generally

Under Rule 12(b), as reformulated by the Supreme Court, a complaint will be
dismissed unless the Court finds that is contains “enough facts to state a claim to relief that is
plausible on its face.” Bell Al’lcmtic Corpomtz`on v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955,
1974 (2007). As the Supreme Court later explained:

only a complaint that states a plausible claim for relief survives a motion

to dismiss Determining whether a complaint states a plausible claim for

relief will, as the Court of Appeals observed, be a context~specific task

that requires the reviewing court to draw on its judicial experience and

common sense But where the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has

alleged-~but it has not “show[n]”_“that the pleader is entitled to relief.”

Fed. Rule Civ. Proc. 8(a)(2).
As/?cl'Q/i v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 1950 (2009) (internal citations omitted).

Thus, “although a court must accept as true all of the allegations contained in a
complaint, that tenant is inapplicable to legal conclusions, and threadbare recitals of the elements
of a cause of action, supported by mere conclusory statements, do not suffice.” Harris v. Mills,
572 F.3d 66, 72 (2d Cir. 2009) (internal quotations marks and brackets omitted).

On a motion to dismiss, courts may consider “facts stated on the face of the

complaint, in the documents appended to the complaint or incorporated in the complaint by

reference, and . . . matters of which judicial notice may be taken.” Allen v. WeslPoz`nt~Pepperell,
lnc., 945 F.2d 40, 44 (2d Cir. 1991).

Based upon the loan documents, which are cited in the Complaint, and the
Debtor’s prior filings with this Court, all of which are properly before the Court on this motion,
the Coinplaint should be dismissed

B. The Right of Rescission Does Not Apply to the Debtor
1. HOEPA Is Inapplicable to this Loan

The Debtor alleges two causes of action against Davis, one under HOEPA and
one under TILA. ln fact, HOEPA is a part of the TILA, intended to specifically address second
mortgages and subordinate financing of residential mortgages

Most importantly, HOEPA applies only to “a consumer credit transaction that is
secured by the consumer's principal dwelling”. 15 U.S.C.A. § 1602(bb)(1)(A). As one Court
explained:

HOEPA still requires that the consumer credit transaction be one “secured

by the consumer’s principal dwelling, other than a reverse mortgage

transaction,” 15 U.S.C. § 1602(bb)(1)(A), and as the record undisputedly

shows, the mortgaged property is not defendant’s principal dwelling

Accordingly, defendant’s invocation of HOEPA also fails.
Gustavia Home, LLC v. Rice, No. 16 CIV. 2353 (BMC), 2016 WL 6683473, at ""4 (E,D.N.Y.
Nov. 14, 2016).

As noted above, the Debtor clearly stated in the subject loan documents that she
lived at the Columbus Apartment, and that the Property was not her principal residence at the
time of the alleged violation in 2012 and 2013. This was affirmed in her Chapter 13 petition.

Accordingly, the first cause of action fails as a matter of law, because HOEPA does not apply to

the Property.

2. The Right of Rescission is Limited to the Consumer’s Primary Residence
The Second Cause of Action seeks rescission under 15 U.S.C. §1635 of TILA,
and Regulation Z (12 C.F.R. § 1026.23). However, the right of rescission under TILA is also
expressly reserved for a loan secured by the consumer’s principal residence liideed, Section
1635 specifically states tliat:

Except as otherwise provided in this section, in the case of any consumer
credit transaction (including opening or increasing the credit limit for an
open end credit plan) in which a security interest, including any such
interest arising by operation of law, is or will be retained or acquired in
any property which is used as the principal dwelling of the person lo
whom credit is exl'ended, the obligor shall have the right to rescind the
transaction until midnight of the third business day following the
consummation of the transaction or the delivery of the information and
rescission forms required under this section together with a statement
containing the material disclosures required under this subchapter,
whichever is later, by notifying the creditor, in accordance with
regulations of the Board [of Governors of the F ederal Reserve System], of
his intention to do so.

15 U.S.C. §1635 (emphasis supplied).

Regulation Z, promulgated by the Board of Governors of the Federal Reserve
System, has been described as the “implementing regulation” of TILA. Sehwar/z v. HSBC chk
USA, N.A., 750 F. App'x 34, 35 (2d Cir. 2018). Regulation Z is found in 12 C.F.R. § 226.23, and
likewise provides in relevant pait that:

(a) Consumer's right to rescind.

(1) ln a credit transaction in which a security interest is or will be retained

or acquired in a consumers principal clwelling, each consumer whose

ownership interest is or will be subject to the security interest shall have

the right to rescind the transaction, except for transactions described iii

paragraph (f) of this section.
12 C.F.R. § 226.23 (emphasis supplied).

Subsection (h) of Regulation Z, dealing with the right of the consumer to seek

rescission in response to a mortgage foreclosure, similarly provides that “Afcer the initiation of

foreclosure on the consumers principal dwelling that secures the credit obligation, the consumer
shall have the right to rescind the transaction” if various conditions are met. Id. (emphasis
supplied).

Accordingly, the rescission which is sought by the Debtor is not available to her,
since the security interest is against the Property and not the Debtor’s principal dwelling at the
time of the loan, to wit, the Columbus Apartment. See, e.g. Scoli v. Long [sland Sav. Bank,
F.S.B., 937 F.2d 738, 740 (2d Cir. 1991) (dismissing complaint where property was at best a
vacation home and not the consumer’s principle residence).

B. This Action is Time Barred

The right to rescind under both HOEPA and TILA is found in Section 1635.
Subsection (f) fixes a deadline for seeking rescission, which, except for certain limited
circumstances not applicable to this case, provides that:

An obligor's right of rescission shall expire three years after the date of

consummation of the transaction or upon the sale of the property, whichever

occurs first . . . .

15 U.S.C.A. § 1635.

The Supreme Court has interpreted this statute, and held that it is a statute of
repose rather than a statute of limitations setting a term for the right to rescind, so that once the
three year deadline has passed, it may not be used offensively to commence an action or
defensiver in response to a foreclosure action. As the Court explained:

Section 1635(®, liowever, takes us beyond any question whether it limits

more than the time for bringing a suit, by governing the life of the

underlying right as well. The subsection says nothing in terms of bringing

an action but instead provides that the “right of rescission [under the Act]

shall expire” at the end of the time period. lt talks not of a suit's

commencement but of a right's duration, which it addresses in terms so

straightforward as to render any limitation on the time for seeking a
remedy superfluous There is no reason, then, even to resort to the canons

of construction that we use to resolve doubtful cases, such as the rule that
the creation of a right in the same statute that provides a limitation is some
evidence that the right was meant to be limited, not just the remedy.

Beach v. chen Fed. Bank, 523 U.S. 410, 417, 118 S. Ct. 1408, 1412 (1998). Since it is
undisputed that the loan originally closed more than six years ago, the Debtor has no standing
bring this adversary proceeding demanding rescission, or to seek to assert a right of rescission as
a defense to the proposed U.C.C. foreclosure sale

The Debtor tries to do an end run around the three year limit by asserting in
paragraph 50 of her Complaint that the three year limit should be equitably tolled. This argument

fails for two reasons

First, equitable tolling is not available under Section 1635(f) of title 15. lt has

been held that:

Based on the plain language of 15 U.S.C. § 1635(f), and the Supreme
Court's interpretation of that language in Beach, “This three~year period is
a statute of repose, rather than a statute of limitations, meaning that the
right is extinguished after the three-year period passes and is not subject to
equitable tolling.” Reinharl' v. Cilimorlgage, ]nc., No. 15»CV-1095, 2016
WL 1259413, at *6 (N.D.N.Y. l\/lar. 30, 2016) (quoling Jacques v. Chase
Bank USA, N,A., 2016 WL 423770, at *9 (D. Del. Feb. 3,
2016)), reconsideration denied, No. l§-CV-1095, 2016 WL 3176650
(N.D.N.Y. June 7, 2016); see also, e.g., Sherzer v. Ho)nestar Morlg.
Servs., 707 F.3d 255, 264 n.6 (3d Cir. 2013) (noting that equitable tolling
is unavailable under 15 U.S.C. § 1635(f)) (ciling Rosen/ield v. HSBC
Bank, USA, 681 F.3d 1172, 1181 (10tli Cir. 2012));Mc0mie~Gray v.
Bank of A)n. Home Loans, 667 F.3d 1325, 1329 (9th Cir. 2012) (“Because
§ 1635(f) is a statute of repose, it extinguished [the plaintiffs] right to
rescission three years after the consummation of the loan.”); Jones v,
Saxon Mortg., lnc., 537 F.3d 320, 326-27 (4th Cir. 1998) (per curiam)
(same);see also CTS Corp, v. Waldburger, -- U.S. _, 134 S.Ct.
2175, 2183, 189 L.Ed.2d 62 (2014) (“Statutes of limitations, but not
statutes of repose, are subject to equitable tolling....”); Police & Fire Rei.
Sys. of Cin of Delroz`t v. IndyMac MBS, ]nc., 721 F.3d 95, 106 (2d Cir.
2013) (“[A] statute of repose is subject [onlyj to legislatively created
exceptions and not to equitable tolling.” (citations and internal quotation
marks omitted)).

Gonzalez v. J.P. Morgan Chase Bank, N.A., 228 F. Supp. 3d 277, 292~93 (S.D.N.Y. 2017)
Second, even assuming equitable tolling is available, which it is not, the Debtor
has failed to plead a single fact to support the invocation of the doctrine of equitable tolling.
As the Second Circuit has explained:

Equitable tolling applies “in rare and exceptional circumstances where
extraordinary circumstances prevented a party from timely performing a
required act, and the party acted with reasonable diligence throughout
the period [s]he [sought] to toll.” Walker v. Jasl're)nski, 430 F.3d 560, 564
(2d Cir. 2005) (internal quotation marks omitted); see also Zerilli-
Edelglass v. New York Cily Transi/v Aul'h., 333 F.3d 74, 80-81 (2d Cir.
2003). To qualify for equitable tolling, a plaintiff must show that some
extraordinary circumstance such as fraudulent concealment of the cause
of action, stood in the way of bringing suit and that she had been pursuing
her rights diligently.

Latouche v. Wells Fargo Home Mortg. Inc., 752 F. App'x 11, 13 (2d Cir. 2018), No
extraordinary circumstance is alleged here At most, the Debtor pleads that required disclosures
were not made. As set forth above, the disclosure requirements of HOEPA and TILA do not
apply to the loan in question. But even assuming, arguendo, that the requirements do apply, this
allegation is wholly insufficient to invoke equitable tolling iii a TILA action.

As one Court explained:

“Stated differently, equitable tolling is permitted where the complainant
has been induced or tricked by his adversary’s misconduct into allowing
the filing deadline to pass.” Coveal v. Consz/mer Honie Morfg., ]nc., No.
04~CV»4755, 2005 WL 704835, at *4 (E.D.N.Y. Mar. 29, 2005) (internal
quotation marks omitted); see also Wz'lliams, 2009 WL 3851675, at *6
(“The Second Circuit has held that equitable tolling is appropriate ‘where
the defendant is responsible for concealing the existence of plaintiffs
cause of action.’ ” (alterations omitted) (quoting Vellri v. Bldg. Serv. 32B~
J Pensi`on Fund, 393 F.3d 318, 322 (2d Cir.2004))). Thus, “[i]n cases
involving TlLA, ‘the courts have held uniformly that fraudulent
conduct beyond the nondisclosure ilself`is necessary to equitably toll the
running of the statute of limitations[,]’ because if the very nondisclosure
or misrepresentation that gave rise to the TlLA violation also tolled the
statute of limitations, the effect of the statute of limitations would be
nullitied.” Cardiello, 2001 WL 604007, at *5 (emphasis .added) (citations

omitted) (quoting Petiola v. Nl`ssan Motor Acceptance Corp., 44

F.Supp.2d 442, 450 (D.Conn.l999)); see also Jones v. Saxon Morlg._.

Inc., 980 F.Supp. 842, 846 (E.D.Va.1997) (“[F]raudulent concealment

requires some act in addition to the commission of the initial fraudulent

act because it implies conduct affirmatively directed at

deflecting litigation.” (alteration and internal quotation marks omitted)).
Grilnes v. Fremonl Gen. Corp., 785 F. Supp. 2d 269, 286~87 (S.D.N.Y. 2011). See, also,
Lal'ouche v. Wells Fargo Home Morlg. Inc., sapra, 752 F. App'x at 14 (“Latouche’s conclusory
allegations of non-disclosure, such as hidden costs in documents concerning purchase of the
premises, do not amount the sort of extraordinary circumstances that would warrant
tolling. See Willz`arns v. Aries Fin., LLC, No. 09 CV 1816, 2009 WL 3851675, at *7 (E.D.N.Y.
Nov. 18, 2009) (‘The essence of [plaintiff's] argument is that the defendants’ failure to disclose
the terms of the [mortgage] loan amounted to fraudulent concealment.... lf nondisclosure tolled
the statute of limitations for a claim brought based on the nondisclosure the statute of limitations
would have no effect.’).”

Since the Debtor has pled nothing but the barest of conclusory allegations of

failure to provide notices, there is no basis whatsoever for equitable tolling.

10

Conclusion
For all of the foregoing reasons, the Complaint should be dismissed, together with
the granting of such other relief as may be just and proper.

Dated: New York, New York,
April 3, _2019

GOLDBERG WEPRIN
FINKEL GOLDSTEIN LLP
Attorneys for l\/lilton Davis
1501 Broadway ~ 2,2"d Fioor
New York, New York 10036
(212) 221-5700

 

By: /»»'~"»~ej /
J. Ted Donovan, Esq.

11

